                          1
                          2                                                      JS-6
                          3
                          4
                          5
                          6
                          7
                          8                     UNITED STATES DISTRICT COURT
                          9                   CENTRAL DISTRICT OF CALIFORNIA
                        10
                        11 DIEM MAI LAM, an individual,        Case No. 8:18-cv-01598 DOC (KESx)
                        12             Plaintiff,              Honorable David O. Carter
                        13       vs.
                                                               ORDER DISMISSING ACTION
                        14 PRINCIPAL LIFE INSURANCE            WITH PREJUDICE [17]
                           COMPANY, and DOES 1 through 10,
                        15 inclusive,                          [FRCP 41(a)(1)]
                        16             Defendants.             Complaint Filed: July 11, 2018
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
HINSHAW & CULBERTSON LLP
      633 West 5th Street
           47th Floor
  Los Angeles, CA 90071-2043
         213-680-2800                                                                   303397840v1 1011708
                         1                                    ORDER
                         2           Pursuant to the stipulation of the parties, the above-entitled action is hereby
                         3     dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
                         4     its own attorneys’ fees and costs.
                         5
                         6     IT IS SO ORDERED.
                         7
                         8             March 22
                               Dated: _____________, 2019           _____________________________________
                                                                    HONORABLE DAVID O. CARTER
                         9
                                                                    UNITED STATES DISTRICT JUDGE
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
HINSHAW & CULBERTSON LLP
      633 West 5th Street                                                 1
           47th Floor                                                                                     303397840v1 1011708
  Los Angeles, CA 90071-2043
         213-680-2800
